Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species A: claims 3-16 and 26 directed to the embodiment depicted in figure 1 of the electrodes being external to the reservoir.
Species B: claims 18-21 directed to the embodiment depicted in figure 4 of the electrodes internal to the reservoir.
The species are independent or distinct because the electrodes are either internal to the container or external. The species are mutually exclusive and function differently in conjunction with the barrier layers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: -A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The search query for the above would be different since each embodiment has a feature that is different from the other embodiment. This requires different search queries and different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ronald Perez on 02/09/2021 a provisional election was made without traverse to prosecute the invention of SPECIES A, claims 3-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Perez on 02/10/2021.

The application has been amended as follows: 
CLAIM 1, line 7, “and” is DELETED.
CLAIM 1, line 11, “other organism.” is replaced with --other organism; 
a reference electrode on an external surface of the device, thereby being in contact with the human body or other organism upon implantation of the device, wherein the reference electrode is electrically connected to the first barrier through a control circuit, wherein: the plurality of barriers comprises a first barrier, and the first barrier is not reactive to the human body or other organism and is configured to electrochemically unseal when the electric potential is applied to the first barrier;
wherein the plurality of barriers comprises a second barrier configured to electrochemically or mechanically unseal upon contact with the human body or other organism, 
CLAIM 3 is CANCELLED.
CLAIM 4, line 1 “claim 3” is replaced with --claim 1--.
CLAIM 6, line 1 “claim 3” is replaced with --claim 1--.
CLAIM 8, line 1 “claim 7” is replaced with --claim 1--.
CLAIM 9, line 1 “claim 7” is replaced with --claim 1--.
CLAIM 10, line 1 “claim 7” is replaced with --claim 1--.
CLAIM 11, line 1 “claim 7” is replaced with --claim 1--.
CLAIM 12, line 1 “claim 7” is replaced with --claim 1--.
CLAIM 13, line 1 “claim 7” is replaced with --claim 1--.
CLAIM 15, line 1 “claim 7” is replaced with --claim 1--.
CLAIMS 18-21 are CANCELLED.
CLAIM 26, line 1 “claim 3” is replaced with --claim 1--.

Reasons for Allowance
CLAIMS 1-2, 4-6, 8-17, 22-27 are ALLOWED.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a device having a container, plurality of barriers, a chemical compound or biological material in the container in combination with wherein the plurality of barriers comprises a second barrier configured to electrochemically or mechanically unseal upon contact with the human body or other organism, wherein the second barrier is placed between the first barrier and the chemical compound or biological material. The closest prior art Santini (US 7410616) discloses the prior art invention substantially but fails to teach wherein the plurality of barriers comprises a second barrier configured to electrochemically or mechanically unseal upon contact with the human body or other organism, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781